61 F.3d 908
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard G. KELLEY, Appellant,v.Dale Austin SPRIGGS, Jr., doing business as All StarRentals, doing business as All Star Wholesale;  CharlesSpriggs, doing business as All Star Rentals, doing businessas All Star Wholesale, Appellees.
No. 94-4102.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 14, 1995.Filed:  July 24, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Richard G. Kelley appeals from the district court's1 order denying his Federal Rule of Civil Procedure 60(b) motion for relief from the judgment dismissing his complaint under 28 U.S.C. Sec. 1915(d).  We conclude the district court did not abuse its discretion in denying the motion, see Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir.1988) (standard of review), as Kelley did not establish exceptional circumstances justifying Rule 60(b) relief.  See Reyher v. Champion Int'l Corp., 975 F.2d 483, 488 (8th Cir.1992) (Rule 60(b) provides for extraordinary relief which may be granted only on adequate showing of exceptional circumstances).


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas, adopting the report and recommendation of the Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas